LATTIMORE, J.
It being made to appear to the court that the applicant herein has heretofore! made and filed with the proper officer a recognizance for appeal herein, it is hereby ordered and adjudged by the court that the applicant at this time be allowed to go hence, and to hold himself bound unto the state of Texas, in terms of law, as is required by the provisions of said recognizance, and that his application is hereby granted, and applicant ordered released from any further responsibility undef the bond given in response to the court’s orders herein.